DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments have been fully considered. The art rejections are withdrawn.
Allowable Subject Matter
Claims 1-2, 4-11, and 13-22 (renumbered 1-20) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated above and in the Final Rejection mailed 02/17/2021, no prior art teaches the following features recited in amended claims 1, 10, and 18:
training and running the inferential model on the set of remaining signals; 
using results obtained from running the inferential model to calculate a baseline root-mean-squared error (RMSE) for the set of remaining signals; and 
executing an inner loop for each signal in the set of remaining signals, wherein each inner-loop execution excludes a different signal from the set of remaining signals and runs the inferential model on the set of remaining signals without the excluded signal to calculate an RMSE.
The closest prior art generally discloses a virtual sensor system that uses inference to accept physical sensor data from other devices (Bahl), replacing signals from failed sensors with an estimated signal derived from correlation with other signals (Gross), and an additional virtual sensor system that replaces temporary sensors with estimated models (CO).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124